DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/08/2020 has been entered and considered by Examiner. Claims 1-16 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patents 10685606, 10580363, and 10,297,208 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 12/07/2021.
The application has been amended as follows:
Title:   LIGHT CONTROL METHOD OF CELL PHONE AND CELL PHONE USING THE AMBIENT LIGHT SENSOR AND THE PROXIMITY SENSOR 
 
Allowable Subject Matter
Claims 1-16 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:

	activating the ambient light sensor (4) to detect ambient light (reading the ambient light sensor to detect a value for darkness) [0031-33]; 
	identifying an intensity variation of the ambient light [0030-33];
	maintaining the backlight brightness when the proximity sensor detects the object approaching (Fig. 4, keep the brightness constant without adjusting light based on the detected proximity) [0044-48, 0041-43]; and 
	 (or to adjusting and turning off the brightness based on the detected proximity) [0044-48, 0041-43];
	Potter discloses (Figs. 2-3) an automatic detection method, adapted to control backlight brightness (step 332, item 114) of an electronic device (102), the electronic device comprising an ambient light sensor (104) and a proximity sensor (106) [0012, 0032-33], the automatic detection method comprising: 	
	activating the ambient light sensor (316) to detect ambient light (reading the ambient light sensor to detect a value for darkness) [0014, 0012, 0032-33]; 
	identifying an intensity variation of the ambient light (step 318, reading the ambient light sensor to detect a value for darkness compare to a threshold) [0014, 0012, 0032-33]; and 	
	executing following steps when the intensity variation satisfies a predetermined condition; 

	maintaining the backlight brightness when the proximity sensor detects the object approaching the portable electronic device after the intensity variation detected by the ambient light sensor is decreased by the object blocking the ambient light from being received by the ambient light sensor is decreased  more than a predetermined variation range (step 328 and 332, when the proximity and ambient light sensor does detect a threshold of movement and darkness from an object blocking light, it maintain/fixed a brightness of the light source accordingly in step 332) [0014, 0012, 0032-33, 0038-39]; and 
	reducing the backlight brightness when the proximity sensor does not detect the object approaching the portable electronic device (step 328 and 336, when the proximity sensor does not detect a threshold for movement, it reduce the light source brightness in step 336) [0014, 0012, 0032-33, 0038-39].	
	However, all cited prior arts of record fail to disclose in claims 1, 7, and 11 “… activating the ambient light sensor to detect ambient light; activating the proximity sensor to detect an object when the ambient light detected by the ambient light sensor decreases to be lower than a predetermined value; maintaining display brightness of the cell phone when the proximity sensor detects the object due to that the decreasing of the ambient light is caused by the object blocking the ambient light; detecting an incoming signal, and when the incoming signal is received, further comprising: activating the ambient light sensor and the proximity sensor; setting the display brightness to zero when the proximity sensor detects the object; and adjusting the display brightness according to the ambient light detected by the ambient light sensor when the proximity sensor does not detect the object; and when the incoming signal is received and the proximity sensor detects the object, further comprising: deactivating a touch control function; and continuously setting the display brightness to zero when the proximity sensor detects that the object has not left.” Or similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120050189 A1 - A device is provided that includes an ambient light level sensor, a proximity sensing system, and a processor. The ambient light level sensor generates a signal as a function of an ambient light level at the device.

US 20100321321 A1 - A method of controlling a portable electronic device includes detecting a touch on a touch-sensitive display, adjusting a first threshold based on detected conditions during the touch.

US 20120162636 A1 - A proximity detector transmits light to an object near the proximity detector, thus providing transmitted light. A photo -sensor in the proximity detector receives transmitted light reflected by the object.

Inquiries
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642